Title: General Orders, 1 August 1778
From: Washington, George
To: 


          
            Head-Quarters White Plains saturday Augt 1st 1778.
            Parole Tuscany—C. Signs Truro—Tartary.
            
          
          At a Division General Court-Martial held at Peek’s-Kill July 16th 1778—Lieutenant Coll
            Hay President Lieutenant James Armstrong of the 3rd Pennsylvania Regiment was tried for
            behaving in a scandalous manner, beating a number of Persons, breaking Windows, and
            being guilty of other abusive treatment—After due consideration the Court are of opinion
            that Lieutenant Armstrong was guilty of beating Quarter Master Bradford but think the
            Provocation was in some degree equal to the Offence; that he was guilty of breaking
            Cellar Windows and of other abusive treatment—but upon the whole cannot pronounce his
            behaviour scandalous, tho’ unjustifiable and notwithstanding his good Character as an
            Officer and soldier do sentence him to be reprimanded in General Orders.
          At the same Court Captns Thomas Moore and James Christe of said Regiment were tried for
            the same Crime.
          The Court are of Opinion that they are not guilty of behaving in a scandalous manner,
            beating a number of Persons or of breaking Windows, but find them guilty of abusive
            treatment and sentence them to be reprimanded by the Commanding Officer of the
            Brigade.
          The Commander in Chief is sorry that he has Occasion to declare that Captains Christe
            and Moore and Lieutenant Armstrong were, thro’ the whole of this affair in Circumstances
            that did them very little Honor—He laments they should suffer themselves so far to
            deviate from that line of delicacy and decorum which they owe to their own Characters as
            to engage in a Riot and Tumult of so singular a Complexion, especially as it rather
            appears by their own defence that they left their Regiment without leave—Captns Moore
            & Christe and Lieutenant Armstrong are released from their Arrests.
          The Brigade Major and Adjutants of the day are to be very alert in telling off the
            guards so soon as they are assembled on Parade, that the  men may not
            be fatigued by long standing—They are also to see that the men stand firm with their
            heads erect and observe the strictest Silence while this is doing.
          A Chain of Centries is to be posted along the Front of the Parade at forty yards
            distance within which none but the General, Field and other Officers of the day are to
            be admitted.
          As there is something extremely awkward and unmilitary in Officers saluting at
            different times and in different manners the following general Direction is to be
            observed; The saluting Officer is to look full in the Face of the Officer saluted, his
            body upright and his step firm and to begin at such a distance as to finish the salute
            when opposite the Person for whom it is intended—The Motions of the Sword or Fusil
            & the Feet ought to be exactly in Concert; in order to which and for the
            graceful Performance of salutes it is expected Officers will spare no Trouble or Pains
            to perfect themselves and arrive at Dexterity and Uniformity as it is a matter which
            forms no unessential Part of their duty and will be highly ornamental to their military
            Appearance and Character.
          When the guards are ordered to march off the Brigade Major is to see that they all step
            off at the same instant with their left feet and the Officers of Platoons will be
            particularly attentive that the step is afterwards preserved: As the Platoons pass in
            Review before the Major General or Officer Commanding the Parade the men are to hold up
            their heads and look full in their Face.
          No Officer who has Regimentals is to mount guard in any other dress, and when men are
            warned for guard they are to be directed to come on with clean hands and faces hairs
            combed and powdered, and are to appear in all respects as decent and solderlike as
            circumstances will permit.
          Brigade Majors and Adjutants will recollect that it is an indispensible part of their
            duty to attend to this and see that the mens Arms Ammunition and Accoutrements are
            continually in the best order.
          The Major General of the day thro’ the Field Officers will have a careful Inspection
            made into these several matters and where there appears to be any deficiency will call
            the Brigade-Majors and Adjutants to account on the spot, and either reprimand arrest or
            acquit as circumstances shall warrant; These are to be considered as standing orders
            which it is expected all officers and soldiers will be made acquainted with &
            punctually observe.
          The whole Army to be under Arms tomorrow morning at five ôClock precisely with their
            Tents struck and rolled up and their Packs slung; further orders will then be given by
            the Adjutant General.
          The Troops of the whole line will exercise and manœuvre on the Principles heretofore
            established for the Main Army twice a day from  five to seven in the
            morning and from five to seven in the Evening—The Brigade Inspectors will perform the
            duties of their Office as heretofore directed by the order of the 15th of June last.
          Coll Davies will superintend the Right Wing and three Brigades on the Right of the
            second line. Lieutenant Colonel Brooks will superintend the Left Wing and two Brigades
            on the left of the second Line—conformable to the spirit of the same order.
          The Brigadiers and Commanding Officers of those Brigades who have no Brigade Inspectors
            appointed, will recommend to Head-Quarters proper Officers for that Purpose.
        